DETAILED ACTION
This Action is in response to communications filed on 08/02/2021.
Claims 1, 8-9 and 16 are currently amended, claims 1 and 9 being independent claims.
There are no new or cancelled claims.
Claims 1-17 are presented for examination. 
Claims 1-17 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed after the mailing date of the Non-Final Rejection on 05/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments Regarding Drawings
In the Non-Final Rejection mailed on 05/03/2021, the drawings were objected to as failing to comply with 37 CFR 1.84(p)(5). In the response filed on 08/02/2021, applicant amended specification paragraphs [0099]-[0102], thereby obviating the drawing objections. As a result, the respective drawing objection made in the non-final Office Action has been withdrawn.

Response to Arguments Regarding Specification
In the Non-Final Rejection mailed on 05/03/2021, the abstract of the disclosure was objected to due to minor informalities. In the response filed on 08/02/2021, applicant submits corrected abstract, thereby obviating the specification objection. As a result, the respective specification objection made in the non-final Office Action has been withdrawn.
Response to Arguments Claim Objections
In the Non-Final Rejection mailed on 05/03/2021, claim(s) 1, 8-9 and 16 were objected to due to minor informalities. In the response filed on 08/02/2021, applicant amended the respective claims to obviate the claim objections. As a result, the respective claim objections made in the non-final Office Action have been withdrawn.

Response to Arguments Regarding Claim Rejections - 35 USC § 102
Applicant’s arguments (see page 9-10 of REMARKS, filed 08/02/2021) with respect to rejection of claim(s) 1, 5-9 and 13-17 under 35 U.S.C. 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments (see page 11-12 of REMARKS, filed 08/02/2021) with respect to rejection of claim(s) 2-4 and 10-12 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (NEW MATTER). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, the amended independent claims each recite (see lines 5-7 of claim 1):
“wherein there are several different unmanned vehicle operating environments available in the unmanned vehicle, and different unmanned vehicle operating environments have different type information”
In the response filed on 08/02/2021, the applicant generically hints that “No new matter has been added”, without specifically pointing out where the new limitation for the amended claims is supported (see page 8 of REMARKS, filed 08/02/2021). A review of the specification as originally filed also did not conclusive show that the applicant’s amended limitations are fully supportive. Paragraph [0003] (Background of the specification) discloses that “the unmanned vehicle is provided with an unmanned vehicle operating environment”. For example, an unmanned vehicle 1 may be provided with an unmanned vehicle operating environment A while an unmanned vehicle 2 may be provided with an unmanned vehicle operating environment B. Throughout the specification, the invention teaches method step of “acquiring data generated in an unmanned vehicle operating environment of the unmanned vehicle and type information of the unmanned vehicle operating environment” (see [0008] and Fig.1:S101). In addition, Fig.3 (structural diagram of a data processing apparatus based on an unmanned vehicle provided in an embodiment of the present disclosure) also discloses a single unmanned vehicle operating environment. An unmanned vehicle provided with an unmanned vehicle operating environment is in stark contrast to the claimed “several different unmanned vehicle operating environments available in the unmanned vehicle”. The rest of the specification (including drawing) is also silent regarding the limitation as claimed. Therefore, the specification fails to describe this function with sufficient particularity or details.
Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 714.02 and 2163.06. 
Since the applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations “wherein there are several different unmanned vehicle operating environments available in the unmanned vehicle, and different unmanned vehicle operating environments have different type information” in the application as originally filed, the claims are rejected based on the introduction of a new matter not previously disclosed on the original application. The highlighted limitation of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Written description (NEW MATTER) issues arise because the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1).

NOTE: Cited reference to Zhu (WO 2019/127229 A1) has an International Filing Date of Dec. 28, 2017 (Application No. PCT/CN2017/119446), and includes US as “Designated States”. The original version (published in Chinese, with only the Abstract in English) was previously made of record. However, a PatentScope (WIPO) machine translation version is being used for citation purpose (also previously made of record).

Regarding claim 1, Zhu discloses a data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle (see [0048] in view of Fig.3:301-304; FIG.3 illustrates a method of monitoring data acquired by monitoring an unmanned aerial vehicle device), the method comprising: 
acquiring data generated in an unmanned vehicle operating environment of the unmanned vehicle (see [0049]-[0050]; acquiring monitoring data forwarded by the monitoring device… monitoring  and type information of the unmanned vehicle operating environment (see [0052]-[0054]; determining a target type identifier of the unmanned aerial vehicle device… the format of the currently received listening data is determined according to a predetermined parsing rule… the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device); 
acquiring a data transformation logic corresponding to the type information from a pre-stored adaption repository (see [0055] in view of [0054]; determining a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode), wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information (see [0056]-[0058]; a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device); and
transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure (see [0058]-[0059]; currently received listening data should be converted to the desired data format … Data conversion can be performed on the received listening data after determining the target data conversion mode. That is, the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data; examiner articulates that preset target (desired) data format corresponds to preset data structure; examiner also articulates that converting into a preset target data format that is acceptable by the upper UI corresponds to transforming to obtain data in compliance with a preset target data format).

Gong discloses wherein there are several different unmanned vehicle operating environments available in the unmanned vehicle, and different unmanned vehicle operating environments have different type information (see [1023]; a UAV may be inoperable without having a most recent (latest) version of the software. In some instances, the UAV may have limited functionality if the UAV does not have the software or the most updated version of the software. The limited functionality may impose stricter operational limits on the UAV, compared to a regular operational mode in which the software is fully updated; also see [1020]; the software may be an operating system of the UAV… needed to operate the UAV. For example, a user may use the software to control one or more functions of the UAV, such as power on/off, attitude control, direction control, speed control, acceleration control, and/or altitude control of the UAV; also see [1025]; software update may be transmitted from a server to the UAV; examiner articulates that the UAV with software/ operating system version that impose stricter operational limits on the UAV corresponds to outdated/ limited type operating environment, while the UAV with most recent (latest/ updated) version of software/ operating system that impose regular operational mode corresponds to regular/ operational type operating environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gong with Zhu so that there are several different unmanned vehicle operating environments available in the unmanned vehicle, and different unmanned vehicle operating environments have different type information.
One of ordinary skill in the art would have been motivated to cause the UAV to comply with one or more rules that are laid out by the control entity (Gong: see 1021).

Regarding claim 5, Zhu (modified by Gong) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the type information is an identification of the unmanned vehicle operating environment (see [0054]; the type identification of the drone device may uniquely identify the device type of the drone device).

Regarding claim 6, Zhu (modified by Gong) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the unmanned vehicle operating environment comprises: 
acquiring data structure information of the data generated in the unmanned vehicle operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the unmanned vehicle operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 7, Zhu (modified by Gong) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the unmanned vehicle operating environment comprises: 
acquiring data structure information of the data generated in the unmanned vehicle operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
recognizing the data structure information using a preconfigured recognition model (see [0054]; the format of the currently received listening data needs to be determined according to a predetermined parsing rule) to derive the type information of the unmanned vehicle operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 8, Zhu (modified by Gong) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein data structures of the obtained data in compliance with the preset data structure are identical for data generated in different unmanned vehicle operating environments (see [0054] - [0057]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different… after receiving the monitoring data, the database format specified in the database storage table can be converted, so that the upper layer UI of the terminal aims at the data in the same format when the data is displayed; also see [0058]-[0059]; it may be determined that the currently received listening data should be converted to the desired data format or preset target data format (i.e., the data format acceptable by the upper UI); examiner articulates that preset target data format is a preset data structure that are the same).

As for Claims 9 and 17, the claims list all the same elements of claim 1, but in a data processing apparatus (see Zhu, Fig.12; also see [0027] and [0120]-[0121]) comprising: a memory (see Zhu, Fig.12:1003) and a processor (see Zhu, Fig.12:1002); and a non- volatile storage medium, comprising: a readable storage medium with computer instructions (see Zhu, [0026] and [0120]-[0121]) form to implement the data processing method based on an unmanned vehicle according to claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 13-16, the claims do not teach or further define over the limitations in claims 5-8. Therefore, claims 13-16 are rejected for the same reasons as set forth in claims 5-8 respectively.

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Dandekar et al. (hereinafter, Dandekar, US 10666712 B1).

Regarding claim 2, Zhu (modified by Gong) discloses the method according to claim 1, including transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, as set forth above (see Zhu, [0058]-[0059]). Zhu (modified by Gong) does not explicitly disclose wherein after the transforming, the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server.
Dandekar discloses wherein after the transforming (see Abstract; The method may include identifying the publication from the publisher at one of the channel nodes and applying the schema to the raw data of the publication at the channel node, transforming the raw data to transformed data; also see Col.2: lines 25-29; raw data may be transformed to comply with the schema, resulting in transformed data; also see Fig.5:540), the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server (see Col.11: lines 19-28; Customers may define the desired structure for their device-generated data using schemas and may have the option of predefining schemas. For example, a car manufacture may define a schema for a car engine, a coffee machine manufacturer may define a schema for an espresso machine, etc. Customers have the option to assign schemas to devices when the devices are added to the present system. When device-generated data is received in the cloud, the system validates that the data is complying with the desired schema; also see Fig.5:560).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dandekar with Zhu and Gong so that after the transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server.
One of ordinary skill in the art would have been motivated to transform data from a structure that is incompatible or inconsistent with data from other devices using the schema to a structure usable across a publish-subscribe channel (Dandekar: see Col.4: lines 1-4).

Regarding claim 3, Zhu (modified by Gong and Dandekar) discloses the method according to claim 2, as set forth above. Dandekar further discloses wherein the transmitting the data in compliance with the preset data structure to a cloud server comprises: 
performing data processing (see Fig.5:550; execute the rule to process the transformed data) to the data in compliance with the preset data structure (see Fig.5:540; raw data may be transformed to comply with the schema, resulting in transformed data) to derive processed data (see Fig.5:560 “processed data”; also see Col.2: lines 50-51; process the transformed data at the channel node or other nodes that have been selected, resulting in processed data); and 
transmitting the processed data to the cloud server (see Fig.5:560; also see Col.2: lines 50-53; the processed data may then be provided to a subscriber in the publish-subscribe system; also see Col.2: lines 10-13; transformed data may be provided to a subscriber via the publish-subscribe system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dandekar with Zhu and Gong so that transmitting the data in compliance with the preset data structure to a cloud server comprises: performing data processing to the data in compliance with the preset data structure to derive processed data; and transmitting the processed data to the cloud server.
One of ordinary skill in the art would have been motivated to transform data from a structure that is incompatible or inconsistent with data from other devices using the schema to a structure usable across a publish-subscribe channel (Dandekar: see Col.4: lines 1-4).

As for Claims 10-11, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 10-11 are rejected for the same reasons as set forth in claims 2-3.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) .

Regarding claim 4, Zhu (modified by Gong and Dandekar) discloses the method according to claim 3, including performing data processing to the data in compliance with the preset data structure to derive processed data, as set forth above (see Dandekar: Fig.5:540-560). Zhu (modified by Gong and Dandekar) does not explicitly disclose scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
Elkabetz discloses scheduling the data in compliance with the preset data structure (see [0052]; stored data is formatted in a manner that allows more efficient further processing; also see [0055]; server also pre-calculates and updates pre-calculated data filters for translating collected information into formats usable by other servers) into parallel threads for the data processing to derive the processed data (see [0107]; one or more collection post-processing programs are executed by one or more processors of the system. These post-collection processing programs are sequenced by the system configuration so that data dependencies are honored and parallel processing pipelines are correctly configured… parallel processing programs break up a processing task into many tasks that are executed independently on a plurality of computer processors; also see Fig.5 in view of [0072]-[0074] for scheduling cadence cycle processing steps to generate/ calculate forecast data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elkabetz with Zhu, Gong and Dandekar so that performing data processing to the data in compliance with the preset data structure to derive processed data comprises: scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
One of ordinary skill in the art would have been motivated to enable the near real-time calculation of weather data and forecast weather data using high frequency sensor data (Elkabetz: [0034]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same reasons as set forth in claim 4.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCann et al. (US 20150339930 A1) teaches acquiring data generated in an unmanned vehicle operating environment of the unmanned vehicle and type information of the unmanned vehicle operating environment; and transforming a data structure of the data.
Nadler (US 10498955 B2) discloses a system that can differentiate between whether the detected drone is domestic (i.e., drones owned or approved by the drone detection system user) or foreign (i.e., drones not owned or approved by the drone detection system user).
SALLES (US 20200137142 A1) discloses determining whether the vehicle data comply with predetermined criteria, and transmitting the vehicle data to the cloud server.
Kwak (US 20160253849 A1) teaches unknown on-board diagnostics (OBD) protocol interpreter and conversion system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453